EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven McAuley on 1/6/21.
The application has been amended as follows: 
Claim 4: On line 1, “the melting point” has been replaced with –a melting point—
On line 2, “the melting point” has been replaced with –a melting point—
Claim 15: On line 1, “the melting point” has been replaced with –a melting point—
On line 2, “the melting point” has been replaced with –a melting point—
Claim 18: Cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record when considered alone or in combination neither renders obvious nor anticipates a balloon catheter having a tubular member; a balloon member bonded to the elongated member and being placed proximate the distal portion of the tubular member, a first sleeve/layer covering and in direct contact with a first portion of the tubular member and in direct contact and bonded to a portion of the balloon member proximal waist portion; and a second sleeve/layer covering and in direct contact with a second portion of the tubular member and a portion of 
Note that the art of record has balloon catheters but none have the combination of a balloon bonded to the elongated member and being proximal to the distal end of the elongated member having two sleeve members where the first sleeve is bonded to the proximal waist and in direct contact with the elongated member and the second sleeve covering and in direct contact with a second portion of the tubular member and a portion of the first sleeve member, and where the distal end of the second sleeve member is positioned proximal of the distal end of the first sleeve member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771